Case 1:17-cv-10519-NMG Document 39 Filed 06/26/20 Page i1of3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

CYNTHIA L. MERLINI,
Plaintiff, Civ. A. No. 1:17-cv-10519-NMG
vs.
CANADA,
Defendant

 

 

JOINT MOTION FOR ENTRY OF AGREED PROCEDURAL ORDER

Without prejudice to their respective arguments concerning this Court’s jurisdiction,
substantive issues, and other procedural issues, the parties, Cynthia L. Merlini and Canada,
jointly move for an order that will enable them to attempt to resolve this matter through
mediation, While dates have not yet been finalized, the parties anticipate that they will be able to
attend a mediation in August 2020. Accordingly, the parties respectfully jointly move for an
order as follows:

1. The status conference now set for June 29, 2020, shall be cancelled. In lieu
thereof, the parties shall jointly advise the Court on or before August 31, 2020, whether
mediation is ongoing or has been terminated and whether or not the matter has been resolved by
agreement. Either party may terminate mediation by written notice to the other party at any time,
whereupon the parties shall promptly advise the Court that mediation has been terminated.

2 The parties’ agreement to mediate and this Order are without prejudice to any
jurisdictional, substantive, or other procedural arguments either party may raise.

“F atuds preeor; cbhowe ct ; uf Abe Care <1 ol ALvrrleed
x“ Achsdulrn trrference «rll Le Akhd on Fre. hag ,
Sept. j| , 2020, at IL OAM.
Forte, USDL 6/24/20
Case 1:17-cv-10519-NMG Document 39 Filed 06/26/20 Page 2 of 3

3. If mediation is terminated without resolving this matter, Canada’s answer or other

responsive pleading under Fed. R. Civ. P. 12 shall be due 21 days after written notice by either

party of termination of the mediation, subject to further order of this Court.

Respectfully submitted,

CYNTHIA L. MERLINI
By her attorney:

/s/ Theodore J. Folkman

CANADA
By its attorneys:

/s/ Simon A. Steel

 

Theodore J. Folkman (BBO No. 647642)
FOLKMAN LLC

53 State Street, Suite 500

Boston, MA 02109

(617) 219-9664

ted@folkman.law

Dated: June 26, 2020

 

Chrisann Leal (BBO No. 566402)
CURTIN, MURPHY & O’REILLY, P.C.
31 Saint James Avenue, 3% Floor
Boston, MA 02116

(617) 574-1700

cleal@cmopc.com

Tony K. Lu (BBO No. 678791)
DENTONS US LLP

One Beacon Street, Suite 25300
Boston, MA 02108

(617) 235-6817

tony.lu@dentons.com

Simon A. Steel (pro hac vice)!
Laura A. Seferian (pro hac vice)
DENTONS US LLP

1900 K Street NW

Washington, DC 20006

(202) 496-7077
simon.steel@dentons.com
laura.seferian@dentons.com

1 Not admitted in DC. Authorized to practice in federal courts under D.C. Court of Appeals Rule 49(c)(3).
